Title: From John Adams to Richard Varick, 7 February 1800
From: Adams, John
To: Varick, Richard



Sir
Philadelphia Feb 7th 1800

I have received your favor of the 28th of last month, with two copies of Mr. Morris’s oration on the death of General Washington, and I pray you to present my thanks to the common council of your city, for this obliging mark of their attention. I had before read with much pleasure this oration, and found it distinguished among the multitude of productions on this melancholly occasion, which I have read, for its judgment and candor, as well as its elegance and pathos
I have the honor to be with great respect your very humble
